            Case 2:18-cr-00244-JCM-DJA Document 131
                                                132 Filed 11/24/20
                                                          12/02/20 Page 1 of 3




 1   NICHOLAS A. TRUTANICH
     United States Attorney
 2   Nevada Bar Number 13644
     SUSAN CUSHMAN
 3   Assistant United States Attorney
     501 Las Vegas Boulevard South, #1100
 4   Las Vegas, Nevada 89101
     Susan.cushman@usdoj.gov
 5   702-388-6336
     Attorneys for the United States
 6

 7                               UNITED STATES DISTRICT COURT
                                      DISTRICT OF NEVADA
 8

 9   UNITED STATES OF AMERICA,                     )   Case No 2:18-cr-244-JCM-DJA
                                                   )
10                  Plaintiff,                     )   Stipulation to Extend Time for
                                                   )   Government’s Response to Defendant’s
11          vs.                                    )   Compassionate Release Motion
                                                   )
12   PHILLIP AVION MCGREGGOR,                      )
                                                   )
13                  Defendant.                     )
                                                   )
14

15          IT IS HEREBY STIPULATED AND AGREED, by and between Assistant United

16   States Attorney Susan Cushman, counsel for the United States of America; and Assistant

17   Federal Public Defender Katherine Tanaka, counsel for Phillip Avion McGreggor, that the

18   government’s response to Mr. McGreggor’s Emergency Motion for Compassionate

19   Release (ECF No. 128) be extended by seven days, to and including December 8, 2020.

20   This stipulation is entered into for the following reasons:

21          1.     Mr. McGreggor filed his motion on Tuesday, November 24, 2020. ECF No.

22   128.

23          2.     Pursuant to the District Court’s General Order Regarding such motions, the

24   government’s response is currently due on December 1, 2020.
           Case 2:18-cr-00244-JCM-DJA Document 131
                                               132 Filed 11/24/20
                                                         12/02/20 Page 2 of 3




 1          3.     Government counsel handling this matter is the the duty attorney this week

 2   and will be out of the office part of next week. Government counsel will need time to

 3   review McGreggor’s motion and records. In light of the Thanksgiving holiday, the

 4   government believes it will need additional time, to and including December 8, 2020, to

 5   review the motion, related medical records, and other records, and prepare and file the

 6   government’s response.

 7          4.     McGreggors’s counsel consents to this extension of time.

 8          DATED this 24th day of November, 2020.

 9
            RENE L. VALLADARES                         NICHOLAS A. TRUTANICH
10          Federal Public Defender                    United States Attorney

11   By:    /s/ Katherine Tanaka                       By:    /s/ Susan Cushman
            Katherine Tanaka                           Susan Cushman
12          Asst. Federal Public Defender              Assistant United States Attorney
            Counsel for Phillip Avion McGreggor        Counsel for the United States
13

14

15

16

17

18

19

20

21

22

23

24
                                                  2
          Case 2:18-cr-00244-JCM-DJA Document 131
                                              132 Filed 11/24/20
                                                        12/02/20 Page 3 of 3




 1                             UNITED STATES DISTRICT COURT

 2                                 DISTRICT OF NEVADA

 3

 4   UNITED STATES OF AMERICA,                   )   Case No.: 2:18-cr-244-JCM-DJA
                                                 )
 5                Plaintiff,                     )
                                                 )   (Proposed)
 6         vs.                                   )
                                                 )   ORDER
 7   PHILLIP AVION MCGREGGOR,                    )
                                                 )
 8                Defendant.                     )
                                                 )
 9                                               )

10         Based on the Stipulation of counsel and good cause appearing,

11         IT IS THEREFORE ORDERED that the government’s response to Defendant’s

12   Renewed Emergency Motion for Compassionate Release (ECF No. 55) be due on

13   December 4, 2020.

14

15               December
           DATED this ____ of 2, 2020. 2020.
                              November,

16

17
                                             ____________________________________
18                                           UNITED STATES DISTRICT JUDGE

19

20

21

22

23

24
                                             3
